      Case 2:21-cv-03709-AS Document 10 Filed 05/27/21 Page 1 of 2 Page ID #:32




1    TRACY L. WILKISON
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     STEVEN R. WELK
4    Assistant United States Attorney
     Chief, Asset Forfeiture Section
5    KATHARINE SCHONBACHLER
     Assistant United States Attorney
6    Asset Forfeiture Section
     California Bar Number 222875
7          1400 United States Courthouse
           312 North Spring Street
8          Los Angeles, California 90012
           Telephone: (213) 894-3172
9          Facsimile: (213) 894-0142
           E-mail:      Katie.Schonbachler@usdoj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA
12
                             UNITED STATES DISTRICT COURT
13
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
                                   WESTERN DIVISION
15
     UNITED STATES OF AMERICA,                No. 2:21-CV-03709-AS
16
                Plaintiff,                    NOTICE OF PROOF OF SERVICE OF
17                                            COMPLAINT
                       v.
18
     ONE ANTIQUE ROMAN STATUE,
19
20              Defendant.

21
22   ///
23
24
25
26
27
28
      Case 2:21-cv-03709-AS Document 10 Filed 05/27/21 Page 2 of 2 Page ID #:33




1          On May 12, 2021, the Verified Complaint for Forfeiture, Notice, the Notice to
2    Counsel re: Magistrate Judge Direct Assignment Program, and Court’s May 4, 2021
3    Minute Order were served on the known potential claimants at their last known
4    addresses via certified mail and U.S. mail. Attached to this Notice as Exhibit A is a true
5    and correct copy of the proof of service.
6
     Dated: May 27, 2021                         TRACY L. WILKISON
7                                                United States Attorney
                                                 BRANDON D. FOX
8                                                Assistant United States Attorney
9                                                Chief, Criminal Division
                                                 STEVEN R. WELK
10                                               Assistant United States Attorney
                                                 Chief, Asset Forfeiture Section
11
                                                    /s/
12                                               KATHARINE SCHONBACHLER
13                                               Assistant United States Attorney

14                                               Attorneys for Plaintiff
                                                 UNITED STATES OF AMERICA
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    2
